ICJ_087_MaritimeDelimitation_QAT_BHR_1995-02-15_JUD_01_PO_04_FR.txt. 67

OPINION DISSIDENTE DE M. KOROMA
[ Traduction]

A regret, je ne puis me rallier ou m’associer au présent arrét de la Cour.
D’autant plus qu’une grande partie du raisonnement qui a été suivi pour
justifier les conclusions sur la compétence et la recevabilité devrait ap-
peler les conclusions inverses.

Bien que, dans son arrêt du 1° juillet 1994, la Cour n’ait pas expres-
sément décliné sa compétence en l’espèce, elle n’a pas davantage pu se
déclarer compétente pour connaître du différend sur la base de la requête
déposée par Qatar le 8 juillet 1991.

Dans cet arrét-la, la Cour a conclu que l’échange de lettres du 19 dé-
cembre 1987 et le procès-verbal de Doha du 25 décembre 1990 consti-
tuaient des accords internationaux créant des droits et des obligations
pour les Parties — c’est-a-dire pour Qatar et Bahrein.

Les deux Parties avaient reconnu que le document de 1987 était un
accord international, mais elles avaient également admis qu’il ne consti-
tuait pas un titre permettant directement à la Cour d’exercer sa compé-
tence.

Aux termes de cet accord:

«Toutes les questions en litige seront soumises à la Cour interna-
tionale de Justice, à La Haye, pour qu’elle rende une décision défi-
nitive et obligatoire pour les deux parties, qui devront en exécuter les
dispositions.» (Requête, p. 47.)

Le paragraphe 3 pourvoit à la constitution d’une commission tripartite:

«en vue d’entrer en rapport avec la Cour internationale de Justice et
d’accomplir les formalités requises pour que le différend soit soumis
à la Cour...» (Ibid. )

Selon l’analyse que Qatar fait de ces dispositions, les Parties ont, de
façon claire et inconditionnelle, conféré compétence a la Cour pour
connaître des questions qui les opposent; les travaux de la commission
tripartite ont exclusivement porté sur l’examen des procédures à observer
pour mettre en œuvre l’engagement ainsi souscrit de saisir la Cour, et rien
ne permettait d'établir qu’une méthode ou une procédure particulière
aurait dû être suivie à cette fin, pour autant que la saisine de la Cour ft
conforme au Règlement de la Cour et à ses prescriptions.

Quant à lui, Bahreïn fait valoir que les textes en question n’exprimaient
que le consentement de principe des Parties à une saisine de la Cour, mais
que ce consentement dépendait manifestement de la conclusion d’un
compromis, qui devait marquer la fin des travaux de la commission tri-
partite, énoncer les questions à porter devant la Cour d’un commun

65
DÉLIMITATION ET QUESTIONS (OP. DISS. KOROMA) 68

accord, et régler un certain nombre de points connexes d’ordre procé-
dural. Bahreïn soutient également que son interprétation des textes est
corroborée par la conduite ultérieure des Parties, dans la mesure où les
travaux de la commission tripartite, auxquels les deux Parties ont pris
part, ont été exclusivement consacrés à la rédaction d’un compromis en
vue de soumettre les questions litigieuses à la Cour.

Rejetant l'interprétation bahreinite du paragraphe 3 de l’accord, la
Cour a dit que:

«s’il est indéniable que la commission tripartite s’est attachée exclu-
sivement à tenter de mettre au point le texte d’un compromis fixant
l'objet du différend, cela ne signifie nullement que les Parties aient
considéré que c'était là la seule voie ouverte par l’accord de 1987»
(arrêt, par. 28; les italiques sont de moi).

Il est évident que la rédaction d’un compromis fixant l’objet du diffé-
rend n’était pas la seule tâche qu’envisageait l’accord de 1987, puisque la
rédaction d’un tel accord aurait dû entraîner d’autres conséquences, qui
auraient pu trouver leur expression soit dans l’accord lui-même, soit dans
un document connexe; mais, comme le reconnaît l’arrét, si la commission
tripartite a surtout concentré ses efforts sur la conclusion d’un compro-
mis, c’est «parce que [cette voie] lui a paru, à l’époque, la plus naturelle et
la plus propre à donner effet au consentement des Parties» (arrêt,
par. 28).

A mon sens, cela démontre clairement que l’accord de 1987 était sou-
mis aux conditions suivantes:

i) la conclusion d’un compromis par la commission tripartite en vue
d’entrer en rapport avec la Cour;

ii) l’assujettissement du consentement a la compétence de la Cour à la
conclusion d’un tel accord par la commission tripartite.

Ainsi, il ressort d’une interprétation objective de Paccord que le consen-
tement des Parties à la compétence de ia Cour dépendait de la conclusion
d’un compromis. Par conséquent, le consentement que la Cour avait
déduit de l’accord était assujetti à la conclusion d’un accord commun,
par les deux Parties, avec l’aide de la commission. C’est parce qu'un tel
accord était nécessaire que la commission s’est réunie à six reprises et
qu'elle s’est concentrée sur cette question. Seule cette lecture de l’accord
de 1987 offre une explication satisfaisante et suffisante des travaux de la
commission et de la raison d’être de cette dernière.

Cette interprétation du mandat de la commission est également corro-
borée par la demande, faite au Royaume d’Arabie saoudite, de continuer
«d’exercer ses bons offices pour assurer la mise en œuvre des présentes
dispositions ».

Le paragraphe 2 du procès-verbal de Doha de 1990 contient une
demande semblable, exprimée dans les termes suivants:

«2) Les bons offices du Serviteur des deux Lieux saints, le roi
Fahd Ben Abdul Aziz, se poursuivront entre les deux pays jusqu’au

66
DÉLIMITATION ET QUESTIONS (OP. DISS. KOROMA) 69

mois de chawwal 1411 de lhégire, correspondant à mai 1991. A
Pexpiration de ce délai, les deux parties pourront soumettre la ques-
tion à la Cour internationale de Justice conformément à la formule
bahreïnite, qui a été acceptée par Qatar, et aux procédures qui en
découlent. Les bons offices de l’Arabie saoudite se poursuivront pen-
dant que la question sera soumise à l’arbitrage.»

Ces deux dispositions laissent entendre que le rôle de l'Arabie saoudite,
dans l’exercice de ses bons offices en vue de parvenir à un accord sur
l’objet du différend, était indépendant de l’acte de saisine de la Cour. De
fait, les efforts de l’Arabie saoudite devaient se poursuivre même après
que le différend aurait été porté devant la Cour. Ainsi, la conclusion d’un
accord sur l’objet du différend était une condition préalable à la dévolu-
tion de compétence. Or, cette condition n’a pas été remplie avant le dépôt
de la requête unilatérale de Qatar, le 8 juillet 1991.

Sur la question de sa saisine, l’analyse et la conclusion de la Cour, qui
considèrent que la disposition aux termes de laquelle «A l’expiration de
ce délai, les deux parties pourront soumettre la question à la Cour inter-
nationale de Justice conformément à la formule bahreinite...» visait une
faculté, voire un droit de saisine unilatérale, ne résistent pas à un examen
attentif, qu’on le fonde sur l’interprétation de la disposition ou sur la
chronologie du différend. En premier lieu, Paccent ne devrait pas être
mis, dans cette disposition, sur le verbe «pouvoir», qui, selon l’arrêt de la
Cour, permet à l’une ou l’autre des Parties ou aux deux Parties de saisir
la Cour, mais plutôt sur l'interprétation qu’il convient de donner à
l'expression «al-tarafan » dans le contexte de l’accord.

Interprétant cette expression, la Cour a conclu que, étant donné que les
Parties n'étaient pas parvenues à négocier un compromis, on devait
considérer qu’elles avaient maintenant accepté la possibilité d’une saisine
unilatérale.

La Cour est arrivée à cette conclusion après avoir elle-même reconnu
que l’expression «al-tarafan» — «les parties», «les deux parties» —
avait remplacé les mots «l’une ou l’autre des deux parties» dans l’accord
de Doha. J’ai du mal à comprendre comment la Cour a pu parvenir à
cette conclusion — qui me semble indéfendable — au vu des change-
ments qui ont été apportés au projet d’accord, qui ont été acceptés à la
fois par Qatar et par Bahreïn, et dont les travaux préparatoires viennent
confirmer l'existence, comme les Parties n’en disconviennent pas.

Si, comme la Cour l’a jugé, la saisine unilatérale était envisagée et pré-
vue, on ne comprend pas pourquoi les changements proposés ont été
apportés et agréés par les deux Parties. En outre, si la saisine unilatérale
avait été envisagée, le texte original serait demeuré tel qu’il était dans le
projet et aurait été ainsi libellé: «A l’expiration de ce délai, [l’une ou
l’autre des parties] pourra soumettre la question à la Cour internationale
de Justice...» Mais l’expression «l’une ou l’autre des parties» a été rem-
placée par «les parties» ou «les deux parties», un changement accepté à

 

67
DELIMITATION ET QUESTIONS (OP. DISS. KOROMA) 70

la fois par Qatar et par Bahrein. On peut raisonnablement en déduire que
c’est une démarche conjointe auprès de la Cour qui était envisagée. Cette
conclusion gagne en force et en pouvoir de conviction si on la rapproche
de la «formule bahreïnite» aux termes de laquelle: «Les parties prient la
Cour de trancher toute question relative à un droit territorial ou à tout
autre titre...» Cette «formule» prévoyait également que ce soit «les par-
ties» et non pas «l’une ou l’autre des parties» qui prient la Cour de
trancher toute question relative à un droit territorial ou à tout autre titre.

Par analogie, l’article III du protocole de signature facultative concer-
nant le règlement obligatoire des différends relatifs au droit de la mer dis-
pose que:

«Les parties peuvent convenir, dans un délai de deux mois après
notification par une partie à l’autre qu’il existe, à son avis, un litige,
d’adopter d’un commun accord, au lieu du recours à la Cour inter-
nationale de Justice, une procédure devant un tribunal d’arbitrage.
Ce délai étant écoulé, chaque partie au présent Protocole peut, par
voie de requête, saisir la Cour du différend.» (Nations Unies, Recueil
des traités, vol. 450, 1963, p. 173.)

Pareillement, aux termes de ce protocole, «les parties» — et non pas
«l’une ou l’autre des parties» — doivent d’abord convenir de recourir à
un tribunal arbitral en cas de différend. Lorsqu'il est prévu qu’à l’expi-
ration d’un délai donné chacune des parties peut porter le différend
devant la Cour par voie de requête, cela est dit explicitement et aucun
doute n’est permis sur le point de savoir si une partie peut soumettre le
différend à la Cour. En revanche, l’accord de 1990 est ainsi libellé: «A
lPexpiration de ce délai, les parties pourront soumettre la question à la
Cour internationale de Justice conformément à la formule bahreinite...»

Non seulement les ressemblances et différences entre le protocole et
Paccord de Doha sont saisissantes et dépourvues d’ambiguïté, mais encore
le protocole jette une nouvelle lumière sur le texte de Doha. Une telle
conclusion ne se heurte pas non plus à la règle d'interprétation codifiée à
Particle 31 de la convention de Vienne de 1969 sur le droit des traités, en
application de laquelle un traité doit être interprété de bonne foi, suivant
le sens ordinaire à attribuer à ses termes dans leur contexte et à la lumière
de son objet et de son but. Selon le sens ordinaire de l’expression «les
parties», ce sont les deux Parties qui doivent soumettre conjointement le
différend à la Cour et ni le procès-verbal de Doha ni la formule bahrei-
nite n’ont pour objet ou pour but la saisine unilatérale de la Cour.

En conséquence, du point de vue de la compétence, à ce stade du dif-
férend, il était crucial que la Cour tranchat la question du consentement:
savoir si celui-ci avait été donné pour conférer compétence à la Cour, à
quelles conditions, et si celles-ci avaient été remplies par la requête uni-
latérale de Qatar. Les principes juridiques et la jurisprudence fondamen-
tale de la Cour ont toujours fait reposer la compétence sur le consente-
ment clair et non équivoque des parties à un différend. Si la Cour a eu
tendance à affiner ce principe pour permettre la détermination de l’inten-

68
DÉLIMITATION ET QUESTIONS (OP. DISS. KOROMA) 71

tion des parties dans des circonstances particulières, elle a néanmoins
toujours considéré que c’est le consentement clair et indubitable des par-
ties qui fonde sa compétence. Non seulement un tel consentement doit
être clair et dépourvu d’ambiguité, mais il ne devient valable que si et
quand les conditions auxquelles il a été donné ont été remplies. A mon
sens, la requête unilatérale de Qatar n’a pas rempli les conditions de
l’exercice de la compétence de la Cour en l’espèce, telles que posées à la
fois dans l’accord de 1987 et dans le procès-verbal de 1990.

Qatar avait introduit la présente instance conformément aux disposi-
tions de l’article 40, paragraphe 1, du Statut de la Cour et de l’article 38
du Règlement. Selon l’article 40, paragraphe 1, du Statut:

«Les affaires sont portées devant la Cour, selon le cas, soit par
notification du compromis, soit par une requête, adressées au Gref-
fier; dans les deux cas, l’objet du différend et les parties doivent être
indiqués.»

Aux termes de l’article 38, paragraphe 1, du Règlement:

« Lorsqu’une instance est introduite devant la Cour par une requête
adressée conformément à l’article 40, paragraphe 1, du Statut, la
requête indique la partie requérante, l’Etat contre lequel la demande
est formée et l’objet du différend. »

Qatar ayant introduit la présente instance par voie de requête, cette
dernière devrait préciser la partie requérante, l'Etat contre lequel la
demande était formée et l’objet du différend. La compétence de la Cour
était donc assujettie à la condition suspensive que l’objet du différend fût
indiqué.

Puisque, dans son arrêt du 1° juillet 1994, la Cour a permis aux Parties
de lui soumettre «l’ensemble du différend» sur la base des termes de
l'accord de 1987 et du procès-verbal de Doha de 1990, elle a sous-entendu
que ce n’était pas ce qu'avait opéré la requête déposée par Qatar le
8 juillet 1991. Elle a également laissé entendre qu’un accord devait inter-
venir entre les Parties pour que «l’ensemble du différend» lui soit soumis,
soit de façon individuelle soit de façon conjointe. S’il en était autrement,
la Cour aurait pu demander simplement à Qatar, en termes explicites,
d’amender sa requête, afin d’être en mesure de trancher la question de sa
compétence. Puisque aucun accord n’est intervenu dans le délai imparti,
la Cour n’a pas été saisie par «les Parties» de «l’ensemble du différend»,
tel que circonscrit par la «formule bahreïnite». Ce serait pousser trop
loin la crédulité que d’estimer que le demandeur, par sa «démarche» du
30 novembre 1994, a pour ainsi dire complété le processus en mention-
nant «Zubarah» dans sa requête amendée, alors qu’aucun accord n’était
intervenu, ni dans les termes envisagés par la «formule bahreïnite», ni
dans ceux de l’arrêt du 1% juillet 1994.

Alors qu’il a sur Zubarah des revendications de souveraineté, Bahreïn
n’a pas donné son accord à la formulation de la question de Zubarah
telle que Qatar l’a présentée et, comme il ressort du dossier, Zubarah

69
DÉLIMITATION ET QUESTIONS (OP. DISS. KOROMA) 72

reste, dans ce différend, l’une des principales pommes de discorde dont
les Parties n’ont pas pu convenir de saisir la Cour. À mon avis, accepter,
d’une part, que Qatar reformule cette question à lui seul sans l’accord de
l’autre Partie et, d’autre part, que la Cour considère que cette reformu-
lation la saisit maintenant de «l’ensemble du différend», ne contribue pas
à rendre convaincant l'arrêt de la Cour. Il est évident que les conditions
posées dans les accords, aux termes desquelles «les Parties» devaient sou-
mettre «l’ensemble du différend» et dont dépendait le consentement à
conférer compétence, n’ont pas été remplies, et que la Cour n’est donc
pas en mesure d’exercer sa compétence en l’espèce.

L'arrêt a également envisagé les liens qu’entretiennent compétence et
saisine, et leur corrélation avec la question portée devant la Cour. Il est
incontestable que la Cour n’est pas compétente pour connaître d’une
affaire tant que l’acte nécessaire de saisine n’a pas complété la base per-
tinente de compétence. Mais ceci est sous réserve de toute disposition
spéciale dont les parties auraient pu convenir quant à l'introduction de
linstance en vertu d’un titre donné de compétence. C’est dans ce sens que
j'aurais tendance à me rallier à la conclusion selon laquelle la «saisine »
fait partie intégrante de la juridiction consensuelle.

Une grande marge d’incertitude demeure lorsque ce principe est
appliqué au document de Doha, s’agissant d’interpréter l’expression arabe
« al-tarafan », qui, selon Qatar, pouvait signifier «les deux parties» agis-
sant séparément, et qui, selon Bahrein, devait signifier «les deux parties»
agissant ensemble ou conjointement. Le désaccord porte sur le mode de
saisine de la Cour, sur le point de savoir si l’accord de Doha envisageait
une saisine unilatérale, comme le soutient Qatar, ou bien une saisine
conjointe, comme le fait valoir Bahreïn. L’arrêt reconnaît que l’expres-
sion « al-tarafan » est trop ambigué pour indiquer l’intention véritable des
Parties.

En dépit de ces ambiguïtés sérieuses et du manque de clarté qui entou-
rent les aspects cruciaux des accords, et ne rendent pas facile la résolution
des questions en litige, la Cour a décidé qu’elle pouvait être valablement
saisie au moyen d’une requête unilatérale. Cette conclusion n’est pas inat-
taquable. La preuve de lexistence d’une base de compétence doit être
claire et prépondérante. La preuve en l’espèce ne revêt pas ces caractères.
Par conséquent, il ne me semble pas que cette conclusion, comme le reste
de l’arrêt, soit irréprochable.

De même, l'arrêt du 1° juillet 1994 envisageait un accord lorsque la
Cour a enjoint aux Parties de lui soumettre «l’ensemble du différend», tel
que circonscrit par la «formule bahreïnite». Etant donné que ni la
«démarche» de Qatar du 30 novembre ni le «rapport» de Bahreïn ne
manifestait un accord entre les deux Parties pour soumettre à la Cour
«l’ensemble du différend», la Cour n’a pas été saisie de «l’ensemble du
différend », ce qui, aux termes du procès-verbal de Doha, constituait une
condition préalable de sa compétence, en l’absence de laquelle la Cour est
dans l’incapacité d’exercer sa compétence.

Au vu de ce qui précède, compte tenu de la décision du 1° juillet 1994

70
DÉLIMITATION ET QUESTIONS (OP. DISS. KOROMA) 73

dans laquelle la Cour avait estimé qu'elle n’avait pas été saisie de «l’en-
semble du différend» de manière à être en mesure d’exercer sa compétence
en l'instance, et étant donné que les actions des Parties n’ont pas porté
remède à ce défaut, je ne suis pas convaincu que la Cour soit en droit
d’exercer sa compétence en la matière. Cette conclusion est conforme au
dossier dont la Cour est saisie et à l’arrêt que celle-ci a rendu le 1° juillet
1994. En conséquence, la Cour aurait dû décliner sa compétence et décla-
rer la requête irrecevable.

(Signé) Abdul G. KOROMA.

71
